Citation Nr: 1124036	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  06-07 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for heart disease, to include as due to in-service exposure to herbicides.

2.  Entitlement to service connection for sleep apnea, to include as due to in-service exposure to herbicides.

3.  Entitlement to service connection for migraine headaches, to include as due to in-service exposure to herbicides.

4.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of August 2005 and March 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In a March 2011 rating decision, the RO granted service connection for PTSD.   Accordingly, the Board has recharacterized the issue on the title page. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In a May 2011 letter, the Veteran was advised that the Veterans Law Judge who conducted his hearing in April 2009 was no longer with the Board.  The Veteran was advised that the law required that the Veterans Law Judge who conducted a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2010).  Accordingly, the Veteran was offered the opportunity to testify at another Board hearing.  38 C.F.R. § 20.717 (2010).  The Veteran requested to appear at a hearing before a Veterans Law Judge at the local RO. 


Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel Board hearing before a Veterans Law Judge at the next available opportunity.  A copy of the notice to the Veteran of the scheduling of such hearing should be placed in the record.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


